 1                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7   JAMES BYRON,                                      Case No. 2:18-CV-01415-RSL
                        Plaintiff,                     ORDER APPROVING PARTIES’
 8
           v.                                          REQUEST FOR EXTENSION OF TIME
 9   INSTITUTE FOR ENVIRONMENTAL
     HEALTH, INC.,
10                 Defendant.
11

12           Based upon the Parties’ Joint Stipulation to Extend Time for Opposition and Reply to

13   Defendant’s Motion for Summary Judgment, IT IS HEREBY ORDERED THAT: (1) the

14   Notice Date for Defendant’s Motion for Summary Judgment is October 1, 2019; (2) Plaintiff’s
15
     Opposition to Defendant’s Motion for Summary Judgment is due on September 19, 2019; and
16
     (3) Defendant’s Reply in Support of its Motion for Summary Judgment is due on October 1,
17
     2019.
18
19   Dated this 6th day of September, 2019.

20

21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge

23

24

25

26

     ORDER FOR PARTIES’                                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                                      Attorneys at Law
     JOINT STIPULATION TO EXTEND TIME                                                1701 Market Street
                                                                                Philadelphia, PA 19103-2921
                                                                                      +1.215.963.5000
